DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement filed 01/24/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the foreign patent GB2020212 is not related with the current invention.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Ex parte Quayle

This application is in condition for allowance except for the following formal matters: 

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: first end (212).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the banding strap tensioning apparatus from claims 1, 2, 4 and 5; and the anchoring members from claims 5 and 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities:
Paragraph [0001], line 2 “2020.” should be - - 2020, now U.S. Patent No. 11,078,714. - -.
Appropriate correction is required.

Claim Objections

Claims 1, 2, 4 and 5 are objected to because of the following informalities:

In claim 1, line 1, “the span distance” should be - - a span distance - -.
In claim 1, line 5, “an arcuate edge segment” should be - - an arcuate hook edge - -.
In claim 1, line 6, “the internal glazing space” should be - - an internal glazing space - -.
In claim 1, line 15, “the specified span” should be - - a specified span - -.
In claim 1, line 16, “the application” should be - - an application - -.
In claim 1, line 17, “the overlapping bands” should be - - the banding strap overlap  - -.
In claim 1, line 20, “the line of contact” should be - - a line of contact - -.
In claim 1, line 21, “the applied sealant” should be - - the sealant applied - -.
In claim 2, line 2, “bonds the overlapping first and second ends” should be - - bonds overlap the first and second ends - -.
In claim 4, line 1, “improving the alignment” should be - - improving alignment - -.
In claim 4, line 19, “the overlapping first end and longitudinally disposed segment” should be - - overlap the first end and the longitudinally disposed segment - -.
In claim 4, line 20, “the banding member tensioning apparatus” should be - - the banding strap tensioning apparatus - -.
In claim 4, line 23, “the applied sealant” should be - - the sealant applied - -.
In claim 5, line 1, “the span distance” should be - - a span distance - -.
In claim 5, line 15, “the span” should be - - a span - -.
In claim 5, line 18, “the specified span” should be - - a specified span - -.
In claim 5, line 19, “the overlapping first end and longitudinally disposed segment” should be - - overlap the first end and the longitudinally disposed segment - -.
In claim 5, line 25, “first and second clip members” should be - - the first and second clip members - -.
Appropriate correction is required.

REASONS FOR ALLOWANCE

Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein:
the first and second ends of the longitudinally extending banding strap overlap and are inserted into a banding strap tensioning apparatus and a tension force is applied to the first and second ends; 
the distance between the first and second frame members is measured at reference locations thereon to confirm the specified span between the frame members; 
once the specified span is achieved with the application of tension by the tensioning apparatus, the overlapping bands are bonded together using the banding strap tensioning apparatus thereby preventing movement of the first and second frame members away from one another; 
sealant is applied to the line of contact between the frame members and glazing unit; and 
following curing of the applied sealant, the banding strap is removed from the first and second clip members. 
Regarding claim 4, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein:
the first end of the longitudinally extending banding strap is inserted into a banding strap tensioning apparatus and a tension force is applied to the first end as well as to a longitudinally disposed segment of the banding strap that is also inserted into the banding strap tensioning apparatus; 
the distance between the first and second frame members is measured at reference locations thereon to confirm a specified span between the frame members; 
the tensioning apparatus applies an opposing force to each of the first end and to the longitudinally disposed segment to draw the first and second clip members toward one another to obtain the specified span; 
once the specified span is achieved, the overlapping first end and longitudinally disposed segment are bonded together using the banding member tensioning apparatus thereby preventing movement of the first and second frame members away from one another; 
application of a sealant to a line of contact between the frame members and glazing unit; wherein upon curing of the applied sealant, removing the banding strap and the first and second clip members.  
Regarding claims 5-7, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein:
the first end of the longitudinally extending banding strap is inserted into a banding strap tensioning apparatus and a tension force is applied to the first end as well as to a longitudinally disposed segment of the banding strap that is also inserted into the banding strap tensioning apparatus; 
the distance between the first and second frame members is measured at reference locations thereon to determine the span between the frame members; 
the tensioning apparatus applies an opposing force to each of the first end and to the longitudinally disposed segment to draw the first and second clip members toward one another to obtain the specified span; 
once the specified span is achieved, the overlapping first end and longitudinally disposed segment are bonded together using the banding strap tensioning apparatus thereby preventing movement of the first and second frame members away from one another; 
placement of anchoring members into the first and second building product frame members to anchor them into position against at least one of a substrate and a glazing member; and 
removal of the banding strap and first and second clip members.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677